Response to Arguments
Applicant alleges that the “template” disclosed by Zhang does not teach or suggest the “stack of instantiated cloud resources”. Examiner respectfully disagrees.
The “stack of instantiated cloud resources” is defined by the present specification as being a set of resource instances comprising descriptions and/or properties of one or more resources. Zhang’s template (or sub-template) also comprises descriptions and properties (e.g. name) of one or more resources (see Zhang, par 0063, 0110). Thus, the examiner submits that Zhang’s template meets the alleged claim limitation. The fact that Zhang’s template may comprise additional information (e.g., configuration steps) and/or be of particular format (e.g., JSON, XML) not claimed is irrelevant.


/VIET D VU/Primary Examiner, Art Unit 2448